Citation Nr: 0307062	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  95-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.    


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.  He was a prisoner of war of the German Government 
from March 2, 1945, to March 7, 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied entitlement to a disability rating in 
excess of 30 percent for service-connected PTSD. The RO 
assigned a disability rating of 50 percent for this disorder 
in February 1996.  

In September 1998, the Board remanded this matter to the RO 
for further development.  This case has been returned to the 
Board for appellate consideration.  


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, intrusive 
thoughts of his POW experience, avoidant behavior, survivor's 
guilt, detachment, restricted affect, increased arousal, 
restless sleep, insomnia, and irritability, and Global 
Assessment of Functioning (GAF) scores ranging from 40 to 70.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9411 (1994), 38 C.F.R. §§ 4.7, 
4.130 Diagnostic Code 9411 (2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required in 
order to claim entitlement to a higher disability evaluation, 
and there is no issue as to provision of necessary form for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the September 1998 remand, the Board discussed and 
directed the RO to obtain evidence that may be pertinent to 
the veteran's claim.  Specifically, the Board directed the RO 
to request the veteran to identify the VA and non-VA 
healthcare providers who had treated him for PTSD since 1995 
and to provide the veteran a VA examination to determine the 
severity of the PTSD.  Accordingly, the RO in October 1998 
wrote the veteran and asked him to provide a list of 
healthcare providers who had treated him for his service-
connected PTSD since 1995.  The veteran was informed that he 
could either submit a copy of such records to VA or have VA 
obtain those records by completing an authorization for 
release of information form for each private healthcare 
provider.  In a statement in support of claim dated in 
November 1998, the veteran responded that all treatment for 
PTSD has been provided by the VAMC in Lake City, Florida.  
Those records have been obtained and associated with the 
veteran's claims file.  

In a letter dated in March 2001, VA informed the veteran of 
his and VA duties and responsibilities in the development of 
his claim.  This notice addressed other disabilities not the 
subject of this appeal; however, the veteran was informed 
that VA was scheduling an examination for his PTSD.  VA 
informed the veteran that its responsibility was to assist 
the veteran in developing his claim and that it would attempt 
to obtain such things as medical records, employment records, 
or records from other Federal agencies.  The veteran was 
instructed that he must provide enough information about 
those records so that VA can request them from the person or 
agency who has them.  The veteran was told that ultimately it 
was his responsibility to make sure that VA received such 
records.  In response to March 2001 letter, the veteran 
indicated that he did not have any additional evidence to 
submit.  In a supplemental statement of the case dated in 
October 2002, VA noted that the duty to assist requirements 
of the VCAA had been met.  VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim and of the respective 
responsibilities of the veteran and VA in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
medical records pertinent to this matter have been obtained 
and associated with the claims file.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in April 1995, 
December 1996, and May 2001.  The examination reports 
contained adequate clinical findings pertinent to the claim 
at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
As noted, in a statement in support of claim dated in April 
2001, the veteran indicted that he did not have any 
additional evidence to submit and requested that a decision 
be made on the evidence of record.  Consequently, this case 
does not trigger VA's duty to notify the veteran of a failure 
to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  Furthermore, 
the Board's decision herein is substantially favorable to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).

II.  Increased Rating

Factual Background

In December 1987, the RO granted service connection for PTSD 
and assigned a 30 percent disability evaluation.  

In June 1994, the veteran filed a claim for an increased 
rating for PTSD.  

VA outpatient treatment records reflect treatment for PTSD 
and Parkinson's disease.  In May 1994, increased cognitive 
impairment was noted.  The veteran reported recurrent 
intrusive fearful thoughts and nightmares about his POW 
experiences.  The examiner noted that the POW experiences 
were causing marked impairment in the veteran's daily social 
and occupational functioning.  It was noted that the 
veteran's mood was labile.  In December 1994, the veteran 
indicated that the nightmares about his POW experience seemed 
real and were bothersome.  The sound of firecrackers and loud 
noises caused startle response.  It was noted that the 
veteran was socially and emotionally detached and unable to 
function by himself.  The veteran reported thoughts of 
suicide because his nightmares seemed to be so real.  
Cognitive impairment and difficulty concentrating were noted.  
The examiner noted that the veteran's nightmares and 
flashbacks of his POW experience were causing severe 
impairment in his daily activities.  The veteran was unable 
to drive because cars reminded him of the tankers while he 
was captured; he avoided crowds for fear of someone capturing 
him from behind; he rarely left his home; his spouse was his 
only social contact.  

The report an April 1995 VA examination reflects that the 
veteran retired from farming in 1988, that he had been 
married since 1950, and that he had three children.  The 
veteran reported repeated flashbacks of the time he was 
captured and nightmares.  The veteran was depressed and 
withdrawn.  An interview with the veteran's spouse confirmed 
that the veteran had frequent nightmares, that he would wake 
up in sweats, that he had flashbacks, that he would get very 
depressed, and that he cried about his combat experiences.  
On the mental status examination, the examiner noted that the 
veteran had Parkinsonism and that he demonstrated typical 
rigidity and a great deal of difficulty with mobility.  The 
veteran's mood was depressed, but the examiner indicated this 
could be a blunted affect from Parkinsonism.  The examiner 
noted that the veteran had difficulty relating to experiences 
from World War II.  Cognition was intact for the veteran's 
age (70).  There was no evidence of psychosis, 
hallucinations, or delusions.  The veteran denied being 
suicidal or homicidal.   

VA entries dated in September and October 1995 reflect 
impairment of PTSD.  These records reflect that the veteran's 
cognitive and intellectual functioning continued to 
deteriorate and that veteran had become more socially 
isolated, detached, and withdrawn because of memories of his 
POW experience.  In September 1995, the veteran's cognitive 
abilities had deteriorated to the extent that the veteran 
could not remember one sentence, and he would often get lost 
and become confused.  The veteran did not like to be in 
crowds because they made him nervous.  When in a crowd, the 
veteran would stand near a door so that he could escape for 
fear of being recaptured.  It was noted that the veteran was 
unable to cope with the stress of daily living and that his 
nightmares and flashbacks of his POW experience resulted in 
severe impairment of his daily functioning social and 
occupational activities.  The veteran was afraid to be alone 
to the extent that his wife had to baby-sit him.  His only 
contact in the community was his spouse.  It was noted the 
veteran had difficulty processing, integrating, and 
retrieving information which caused him to be afraid to 
communicate with others, except for his spouse.  It was noted 
that the veteran's spouse had taken over all household 
functioning. The impact of the memories of the POW experience 
caused him to experience impairment in reality.  Additional 
symptoms included periods of inappropriate crying spells, 
poor self-esteem, depression, weight loss, mood swings, 
irritability, inappropriate outbursts, and increased anger.  
In October 1995, the examiner noted that the symptoms 
associated with the PTSD had caused marked family distance 
and marked social and occupational impairment on the 
veteran's day-to-day functioning.  

In a February 1996 rating action, the RO increased the 
disability evaluation of the veteran's PTSD to 50 percent, 
effective in June 1994.  

The report of a December 1996 VA examination reflects that 
the veteran worked as a farmer all of his life and that he 
was still busy on the farm raising cows.  The veteran 
reported continued nightmares and severe insomnia.  He 
indicated that he was hyper alert and nervous.  It was noted 
that the veteran could not talk about his war experiences and 
that he expressed survivor's guilt.  In an interview, the 
veteran's spouse indicated that the veteran's condition was 
getting worse and that he had become totally dependent on 
her.  A mental status examination revealed that the veteran 
had difficulty walking (leaning on is spouse for support).  
The veteran was tremulous.  He was slightly depressed.  His 
affect was appropriate.  There was no evidence of psychosis.  
Cognition was fairly intact for the veteran's age.  The 
veteran denied being suicidal or homicidal.  The examiner 
diagnosed the veteran as having PTSD, chronic, delayed, mild 
to moderate and Parkinson's (Disease) (parenthetical added).  
The examiner noted that the veteran was competent to handle 
his own affairs.  A Global Assessment of Functioning  (GAF) 
score of 70 was assigned for the PTSD.  The examiner 
indicated that the veteran's overall ability to function was 
decreased because of Parkinson's and that the veteran was 
quickly approaching a point where he might not be able to 
care for himself.  

VA outpatient treatment records reflect continued treatment 
for PTSD and symptoms similar to those previously reported.  
In June 1999 chronic anxiety was noted.  In December 1999, 
the veteran was alert and oriented times four.  His speech 
was clear, coherent, and organized.  There was halting with 
slight stutter.  The veteran was able to speak intelligibly.  
It was noted that the veteran was taking prescribed 
medication.  The veteran denied having any harmful thoughts.  
His appetite was good and he had energy within limitations.  
It was noted that the veteran's sleep was disturbed by 
"little things getting into bed".  The assessment included 
Parkinson's disease and PTSD.  A GAF score of 50 was 
assigned.  In January 2000, it was noted that the veteran 
answered questions, but he did not initiate conversation.  A 
mental status examination revealed, in pertinent part, that 
the veteran was casually and comfortably dressed.  His speech 
was clear, coherent, and organized.  His memory was intact.  
The veteran's spouse indicated that the veteran has had 
multiple complaints.  The veteran sat rigidly and asked many 
questions.  The veteran expressed dissatisfaction about 
having Parkinson's disease in that he did not have control 
over himself.  It was noted that the veteran was able to feed 
himself, but he was unable to toilet himself.  The assessment 
was Parkinson's disease.  A GAF score of 40 was assigned.  In 
September 2000, the veteran's speech spontaneous and easily 
understood, despite the monotone.  The veteran denied having 
any hallucinations.  The examiner suspected some cognitive 
impairment-as the veteran had his spouse disagreed on things 
such as their ages and their year of marriage.  The examiner 
noted that Parkinson's disease explained some of the 
psychiatric complications such as depression, medication-
induced hallucinations, but not dementia.  A February 2001 
psychiatric progress note shows that that the veteran was 
sleeping through the night, that he was having "crazy 
thoughts", flashbacks, and instant replays of whatever he 
would watched on the television the night before bed.  
Clinical findings showed that the veteran was neat and clean.  
He was in a wheelchair.  He was pleasant and cooperative.  He 
made good eye contact.  No tremor or dyskinesia was observed 
throughout the interview.  His mood was less sad.  His eyes 
were sad, but not tearful.  His speech was spontaneous with 
normal rate, volume, and prosody of thought.  The examiner 
indicated that he was not sure of what the crazy thoughts 
were, but indicated there were no hallucinations and no 
verbalized suicidal or homicidal ideations.  The examiner 
noted that the veteran's medications had some salutary effect 
on mood and that sleep disturbance was common with 
Parkinson's disease.  The diagnosis included Axis I-mood 
disorder secondary to Parkinson's disease and PTSD, by 
history.  A GAF score of 60 was assigned.  

In May 2001, the veteran underwent a Board remand 
examination.  At that examination, the veteran reported 
impairment due to symptoms associated his PTSD including 
intrusive recollections and memories of POW experience, 
significant avoidant behavior, survivor's guilt, fear of 
losing his spouse (as he had lost a friend in service), 
detachment, restricted affect, increased arousal, restless 
sleep, insomnia, irritability, frequent crying spells.  The 
veteran's spouse indicated that the veteran startled 
excessively and tended to be alert.  It was noted that his 
current stressors were mainly his medical problems-being 
wheelchair bound with motor impairment.  The veteran also 
described memory deficits with difficulty judging distance-
which prevented him from driving.  The veteran denied drug or 
alcohol use.  As to his social history, it was noted that 
veteran has been married for 50 years and had three children.  
The veteran retired from farming 10 years ago, and he not 
done any farming in the past year due to health reasons.  

On mental status examination, the veteran was casually 
dressed and appropriately groomed.  He appeared rigid with 
mask-like facies.  He was cooperative and spoke spontaneously 
with a regular rate and volume.  He was anxious.  He affect 
was blunted and dysphoric.  His thought process was goal 
directed with no flight of ideas or loosening of 
associations.  His thought content revealed recent 
flashbacks, nightmares, and intrusive thoughts.  The veteran 
denied having hallucinations, delusions, suicidal and 
homicidal ideations.  He was alert and fully oriented.  His 
concentration was impaired.  Attention was intact.  He 
demonstrated some gross memory deficits.  His insight and 
judgment were fair.  The clinical diagnoses included Axis I-
PTSD; Axis III Parkinson (sic) disease.  A GAF score of 61 
was assigned for PTSD.  

As to the distinction between the symptoms associated with 
PTSD and Parkinson's disease, the examiner noted that it was 
difficult to separate the symptoms associated with the 
Parkinson disease (possible Shy -Drager syndrome), a mood 
disorder, from PTSD.  The examiner noted that the records 
indicated some disagreement over the severity of the 
veteran's PTSD.  The examiner concluded that the examination 
report (May 2001) supported a finding of moderate PTSD as 
reflected by the GAF score of 61.  The examiner stated that 
the PTSD is manifested by impaired social relations due to 
detachment from others and irritability.  The veteran has 
significant PTSD in re-exploring aspects of his war 
experiences with nightmares and intrusive thoughts and from 
symptoms of hyper arousement.  While Parkinson's disease may 
cause restricted affect and some cognitive impairment of poor 
memory or concentration, it should not cause most of the 
symptoms described under the PTSD symptoms.  It was noted 
that the veteran appeared to be competent for VA purposes.  

In an undated statement, the veteran's spouse reported that 
the veteran experiences panic attacks, depression, and mood 
swings resulting from PTSD.  She reported that the veteran 
could not care for himself.  

Subsequent VA outpatient treatment records reflect continued 
treatment for PTSD.  There was also treatment for sleep 
disturbance related to PTSD.  In November 2001, the veteran's 
spouse reported significant deterioration in the veteran's 
mood and mental status.  She indicated that he sits in the 
chair and does nothing.  Increased irritability was noted.  
Restlessness meant that the veteran had to urinate.  The 
spouse indicated that she would have to lead the veteran to 
the bathroom because he is so sedated that he does not 
awaken.  

A VA progress note dated in January 2002 reflects increased 
difficulty sleeping since the attacks on New York and 
Washington, D.C. on September 11th.  It was noted that the 
veteran was more likely to have nightmares than flashbacks.  
However, the spouse indicated improvement with a change in 
medication.  The veteran reported passive suicide ideation 
and crying when all he can do is eat, sleep, take pills, and 
then sit in a corner.  The veteran admitted enjoying the 
company and being taken for truck rides.  It was noted that 
recently the veteran was on a tractor, but the brake pedal 
broke, and the veteran indicated he would not do that 
anymore.  It was reported that the veteran would become 
irritated when his requests were not immediately fulfilled.   
The veteran required assistance getting dressed, showering, 
and eating.  Occasionally, he assists in the kitchen (but he 
never washes more than one dish).  Changes in the environment 
bother him.  It was noted that the last piece of farm 
equipment was to be sold and the veteran would not be able to 
work on the farm.  The veteran was in a wheelchair.  He was 
neat and clean.  He re-established rapport and was outgoing.  
The veteran was sad.  He demonstrated masked facies, but had 
good eye contact.  He speech was hypophonic, spontaneous, and 
goal-directed.  Thought was relevant and realistic.  There 
was no evidence of psychosis.  There was evidence of passive 
suicide ideation which led to discussion of financial 
challenges.  The assessment included Axis I-PTSD chronic, 
delayed, mood disorder secondary to medical condition and 
PTSD, by history.  A GAF score of 62 was reported.  

Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined 
to compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.1 and 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  
When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this claim, the 
rating criteria for evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(Oct. 8, 1996).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for a higher rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under 38 C.F.R. 
Part 4, § 4.132 (1994).  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  A 50 percent evaluation for 
PTSD is warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, while a 70 percent evaluation is warranted for 
PTSD where the ability to establish and maintain effective 
and favorable relationship with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation is 
warranted for PTSD where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy result 
in profound retreat from mature behavior, or the claimant is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (in effect 
prior to November 7, 1996).

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of an examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1994).

In Massy v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 
38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1994).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment" must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of "because I say so." Massey v. Brown, 7 
Vet. App. at 207, (citing Hood v. Brown, 4 Vet. App. 301, 303 
(1993).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at 38 C.F.R. Part 4, 
§ 4.130 (2002).  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2002).

In a supplemental statement of the case dated in June 1998, 
the RO evaluated the veteran's claim under the old and new 
rating criteria.  The appellant was given an opportunity to 
respond.  Accordingly, the appellant will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VAOPGCPREC 11-97 at 3-4; 
Bernard v. Brown, 4 Vet. App. 384, 393-94); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Application of Rating Criteria Prior to November 1996

The evidence clearly establishes that the veteran has social 
and industrial impairment.  Subjective complaints include 
anxiety, intrusive thoughts of his POW experience, avoidant 
behavior, survivor's guilt, detachment, restricted affect, 
increased arousal, restless sleep, insomnia, and 
irritability.   A longitudinal review of the veteran's 
medical history reflects varied levels of severity.  Although 
December 1994 and September and October 1995 VA outpatient 
medial records provide complaints and entries of symptoms 
that were felt to reflect severe/marked social and industrial 
impairment, the examiners entered the assessments without 
having conducted mental status evaluations.  The Board 
recognizes that VA outpatient treatment records reflect that 
the veteran was assigned a GAF score of 50 in 1999 and 40 in 
January 2000.  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment of several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  However, the clinical findings in 1999 were not 
consistent with the assigned score.  He was awake, alert, 
oriented, had clear, coherent, and organized speech; there 
were no harmful thoughts; his appetite was good, and his 
energy was within his limitations.  Additionally, clinical 
findings in 2000 were not consistent with the assigned score.  
At that time, his speech was clear, coherent, and organized.  
His memory was intact.  He was not happy about Parkinson's 
disease and preferred to control his disease.  He articulated 
that he was very displeased at not being able to be more 
self-sufficient.  

Additional VA examination reports do not reflect more than 
considerable impairment.   The August 1995 VA examiner's 
findings showed that the veteran's cognitive ability was 
intact, and there was no evidence of psychosis, 
hallucinations, or delusions.  In December 1996 and recently 
in May 2001, clinical findings reflect anxiousness, blunted 
affect, and some memory deficits.  However, the veteran's 
thought process was goal directed with no flight of ideas of 
loosing of associations.  He was fully alert and oriented.  
Although his concentration was impaired, his attention was 
intact. In December 1996, his GAF score was 70, and in May 
2001 it was 60, which the examiner states is reflective of 
moderate PTSD.  Id. (A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers)).  Additionally, when last 
examined, the veteran was neat and clean in appearance (the 
record indicated he is assisted by his spouse in this regard) 
with an outgoing demeanor.  His speech was spontaneous and 
goal-directed.  His thought was relevant and realistic with 
no evidence of psychosis.  He made attempts to assist in the 
kitchen, enjoyed going for truck rides, and enjoyed having 
company.  His GAF score was 62.  

Thus, the Board finds that the pathology associated with the 
veteran's PTSD is adequately contemplated by the 50 percent 
disability evaluation under the rating criteria prior to 
November 1996.  38 C.F.R. Part 4, §  4.132, Diagnostic Code 
9411 (in effect prior to November 7, 1996).  The pathology 
associated with PTSD does not suggest and the medical 
evidence of record has never suggested or been reflective of 
severe impairment and, thus, does not more nearly approximate 
the criteria for a higher rating.  Id. 

The Board recognizes that the veteran also has Parkinson's 
disease and the May 2001 VA examiner acknowledged that the 
symptoms related to this disorder have been difficult to 
distinguish from the symptoms associated with PTSD.  However, 
the examiner indicated that the Parkinson's Disease has 
caused restricted affect and some cognitive impairment of 
poor memory or concentration, whereas the PTSD is manifested 
by impaired social relations due to detachment from others 
and irritability.  The examiner added that the Parkinson's 
should not cause most of the symptoms associated with PTSD.  
To the extent of the symptoms of Parkinson's disease that may 
overlap with the symptoms associated with PTSD, the record 
establishes that the veteran's overall disability picture is 
no more than moderately disabling.  The record shows that the 
veteran has been unable to care for some of his physical 
needs; however, it appears that those limitations are due to 
motor restrictions caused by the Parkinson's disease.  



Application of New Rating Criteria

Under the new criteria, the preponderance of the evidence is 
also against the assignment a higher evaluation.  As 
discussed, the medical evidence dated from November 1996 to 
2002 establishes occupational and social impairment 
reflective of a 50 percent disability evaluation.  From 
December 1996 to January 2002, the veteran's GAF score ranged 
from 40 to 70, with the most current score being 62.  As 
discussed the assignment of the 50 GAF score in 1999 and the 
40 GAF score in 2000 are not reflective of the clinical 
findings.  As to work relations, the record shows that the 
veteran is a retired farmer who uses a wheelchair.  In 
January 2002, it was noted that his non-service-connected 
Parkinson's disease is responsible for his motor 
restrictions.  Other evidence showed that he was still busy 
with farm work as of December 1996.  As to social 
interaction, the record reflects that the veteran primarily 
interacts with his spouse, but that he also enjoys having 
company.  The evidence establishes that that the veteran has 
reduced reliability and productivity due to such symptoms as: 
flattened affect (partly caused by Parkinson's disease), 
impairment of short-and long-term memory, impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining social 
relationships.  38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411 (2002).  However, there is no evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation. In short, 
the veteran does not meet nor approximately meet the criteria 
for the assignment of a 70 percent disability evaluation.  
Id.  

In this matter, the Board has considered the statement of the 
veteran's spouse wherein she describes a number of symptoms 
that may be associated with PTSD.  She has also indicated 
that a VA physician had told her the veteran did not have 
Parkinson's disease but has Sly-Drager Syndrome.  This VA 
examiner addressed this statement in his January 2002 report.  
He stated that he unsuccessfully tried to explain Shy-
Drager's to the veteran and his spouse.  Additionally, 
several VA neurological examinations, dated in August and 
September 2001 indicate that the veteran likely has 
Parkinson's plus syndrome (most likely Shy-Drager) or 
secondary Parkinsonism.  The weight of the medical evidence 
in the record indicates that the veteran has Parkinson's 
disease.  

While this witness's account of the symptoms displayed by the 
veteran have been considered, the Board notes that there is 
no evidence that the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and no indication that his impairment 
results in the deficiencies expected for a 70 percent 
evaluation.  Therefore, the Board concludes that an 
evaluation in excess of 50 percent for the veteran's PTSD is 
not warranted.

Furthermore, the Board notes that there has been no evidence 
to indicate that the veteran exhibited symptoms attributed to 
PTSD warranting a total evaluation.  There is no indication 
of total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or 
communication, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities (including maintenance of 
minimal personal hygiene as a result of PTSD), disorientation 
to time or place, and memory loss for the names of close 
relatives, own occupation, or own name.  Neither the veteran 
nor the examiners have identified totally incapacitating 
symptoms bordering on gross repudiation of reality.  He has 
never demonstrated gross impairment of thought processes or 
communication, or grossly inappropriate behavior.  

In conclusion, the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 50 
percent under the old or new regulations for the veteran's 
PTSD.  In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for PTSD is denied. 



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

